Citation Nr: 1515749	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-46 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Smith Northview Hospital in Valdosta, Georgia, on May 3, 2009.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida which denied a claim for reimbursement of medical expenses incurred at a private facility - the Smith Northview Hospital in Valdosta, Georgia - in May 2009.  The Veteran appealed from the denial in this decision, and the matter is now before the Board.
 
The Veteran requested a hearing before a Veterans Law Judge.  However, in January 2015, he cancelled his hearing.  


FINDING OF FACT

Smith Northview Hospital received partial payment for healthcare services provided to the Veteran on May 3, 2009, under the terms of the Veteran's health plan.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement of unauthorized medical expenses incurred at Smith Northview Hospital in May 3, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unreimbursed Medical Expenses

The Veteran is seeking payment of, or reimbursement for, expenses associated with medical treatment at a private healthcare facility in Valdosta, Georgia on May 3, 2009.  

The Veterans Millennium Health Care and Benefits Act provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities. See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999); 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).  In order to eligible for reimbursement under this authority, the Veteran has to satisfy nine specific conditions, including that he "has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment."  38 C.F.R. § 17.1002(f) (2014).

The record includes evidence that Medicare provided payments relating to the treatment at issue, as shown on healthcare bills dated August and September 2009.  Specifically, the September 2009 bill, reflects that Medicare Part A and B paid nearly $4,000 towards the Veteran's May 3, 2009 treatment at the private facility at issue.  The Veteran was informed that, because he was insured, the medical expenses could not be reimbursed by VA.  Having reviewed the record, the Board concurs with the VAMC's conclusion, and finds that the appeal is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, VA does not have a duty to notify because the issue presented involves a claim for reimbursement of medical expenses which is governed by the provisions of Chapter 17 of Title 38 of the United States Code, and the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Nonetheless, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Under 38 C.F.R. § 17.124  (2014), an appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).

The Veteran was informed of the bases of his claim's denial in September 2009, and was provided with a statement of the case outlining the laws and regulations used in evaluating his claim in November 2009.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A.  VA has also informed the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  

The Board finds that the Veteran has been informed of the reason for the initial denial and has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Smith Northview Hospital in Valdosta, Georgia, on May 3, 2009 is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


